DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10-13, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 22-25, “a fastener to detachably attach the first portion and the second portion of the support structure wrapping…” is vague and seems to be misworded between “structure wrapping”.  In addition, “wrapping the …around the torso” is vague as it sounds like there is a connection to the body.  Apparatus claims cannot claim connection to the body.  
	Similarly, claim 6 has this problem.
	In claim 12, “to wrap the first…around the torso” is vague and it is unclear if they applicant is actively claiming a method step of wrapping the portions around the torso.  In line 18, “configuring a processor to execute a procedure…” is vague as it is unclear if all that is needed is the configuring of the processor, or if the procedure actually needs to be performed.
	Claims 18-20 are vague as it is unclear what is meant by “mia”.	
	In claim 16, “a wearable cardioverter defibrillator” is vague as it is unclear what elements and functions are included in a wearable cardioverter defibrillator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 10, 13, and 16-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Freeman et al (2019/0298987).  Freeman discloses the wearable cardioverter defibrillator having a support structure, energy storage device, output circuit, ECG sensors, therapy electrodes, and a processor to determine when there is a shockable rhythm to deliver therapy (e.g. figures 1-3, etc.) where the support structure has a fastener/cinch fastener (e.g. combination of closure elements, e.g. element 270, and tensioners/straps, e.g. elements 1151, 890, or 782, etc.; para. 258 also states both fastener and tensioner may be integrated together, etc.) to secure first and second portions together to continually adjust/tension the support while the patient is wearing the support and without unfastening the portions (e.g. figures 22, 27, 28, 31, 38, 39; paras. 259-261, 266, 270, 15, etc.).  Freeman discloses the fasteners can be on the shoulder straps or in the middle or sides of first and second portions for wrapping the portions around the torso (note that the wrapping around the torso can be in the middle, sides, or over the shoulders).  For claims 21-23, Freeman notes that there can be buttons that are at predetermined increments to adjust/fasten the support (e.g. para. 270, etc.; in the alternative, see the 103 rejection below).  For claims 18-20, it is unclear what is being claimed.
For the new claim limitations of the processor using physiological sensor/ECG data to determine an indication the that sensors have moved relative to the skin and provide a prompt/alert to adjust the fastener, Freeman specifically discloses that when the sensors are not coupled to the skin/patient or not receiving detection signals anymore (i.e. disengaged from the body or moving relative to the body, which meets the claimed limitation of an “indication…sensors has moved relative to the skin”), that an alert/prompt will be provided (e.g. paras. 250-251, 258-261, etc.). It is noted that the prompt/alarm/alert does indicate to the patient to adjust/tighten the fastener since the alert indicates movement of the sensor, since it is up to a patient to understand any alarm/alert, and/or since the adjustment/tightening has not been positively recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 7, 11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al.  Freeman discloses the claimed invention using ratchet type fasteners to adjust the straps on the patient to comfortably fit the patient (e.g. para. 270, etc.), but not the fastener having an adjustment increment of 1/8-1/2 inch.  Freeman also discloses the use of the side squeeze mechanism, but not specifically to disengage a pawl from the tooth of the ratchet type fastener to loosen the device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Freeman, with the fastener having an adjustment/predetermined increments of 1/8-1/2 inch, and the use of a side squeeze mechanism to disengage a pawl from the tooth of the ratchet type fastener to loosen the device, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing the patient or physician to better adjust the wearable device to comfortably fit the patient and have the electrodes/sensors make correct contact to the patient’s body, and a conventional ratchet fastener that allows quick release and adjustment of the straps connected to the fastener to tighten or loosen the straps.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  The 102 and 103 rejections above address the new claim limitations.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows the use of ratchet type fasteners used in the medical arts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/5/22